Exhibit 10.4

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY […***…],
HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD BE
COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED.

 

THIRD AMENDMENT

 

Manufacturing and Supply Agreement between
W.R. Grace & Co.-Conn. and ChromaDex, Inc.

 

This Third Amendment to the Manufacturing and Supply Agreement (the “Third
Amendment”) is made and effective as of January 1, 2019 (the “Third Amendment
Effective Date”) by and between W. R. Grace & Co.-Conn. (“GRACE”) and ChromaDex,
Inc. (“ChromaDex”).

 

RECITALS

 

WHEREAS, GRACE and ChromaDex entered into a certain Manufacturing and Supply
Agreement effective January 1, 2016 (the “Agreement”), a First Amendment to the
Agreement effective February 27, 2017, and a Second Amendment to the Agreement
effective January 1, 2018, whereby GRACE agreed to sell to ChromaDex and
ChromaDex agreed to purchase from GRACE […***…] defined in the specifications
contained in Exhibit A of the Quality Agreement between the parties (the
“Product”) pursuant to the terms and conditions set forth therein;

 

WHEREAS, GRACE and ChromaDex desire and wish to further amend the Agreement as
set forth herein, with the understanding that all other provisions of the
Agreement, the First Amendment, and the Second Amendment shall remain unchanged.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which we hereby acknowledged, and in consideration of the mutual obligations
herein contained, the parties hereto agree as follows:

 

I.    Definitions

The definition of License Agreement is deleted in its entirety and replaced with
the following:

 

“License Agreement” shall mean […***…]”

 

The definition of Quality Agreement is deleted in its entirety and replaced with
the following:

 

“Quality Agreement” shall mean […***…]”

 

The definition of Product as revised by the Second Amendment is deleted in its
entirety and reverts to the definition in the original agreement effective
January 1, 2016.

 

II.   Forecasts

The final sentence of Section 1(f) (“Notwithstanding any other terms of this
Section 1(f) to the contrary, ChromaDex shall provide reasonable prior written
notice of any forecasted orders for Product manufactured to compliance with 21
CFR Part 211.”) is deleted in its entirety.

 

III.  Intermediate […***…]

 

Section 1(l)(ii)(A) and (B) added pursuant to the Second Amendment are deleted
in their entirety.

 

IV.  Purchase Price and Payment

Section 2 is deleted in its entirety and replaced with the following:

 

The Purchase Price of Product is set forth in Exhibit B. ChromaDex will pay
GRACE within […***…] of the date of each invoice for any Product delivered on or
after […***…].

 

  1  

 

V.   Purchase Obligations

The language added to the end of the first paragraph of Section 4 by the Second
Amendment is deleted in its entirety and replaced with the following:

 

“ChromaDex shall purchase not less than the following quantities of Product from
GRACE during the specified periods:

 

w)   […***…] of Product during the period […***…];

x)    […***…] during the period […***…];

 

collectively (the “Minimum Purchase Obligation”). GRACE shall make commercially
reasonable efforts to have the capacity to manufacture (or have manufactured)
and supply ChromaDex with […***…] of Product during the period […***…]. For
avoidance of doubt, ChromaDex’s obligations with respect to its rolling and
binding forecasts are not altered by any Minimum Purchase Obligations.”

 

The first sentence of the second paragraph of Section 4 of the Agreement is
modified by adding deleted and replaced with the following:

 

“Should ChromaDex fail to have purchased its purchase requirements (as specified
in the Binding Forecasts and/or in any applicable Minimum Purchase Obligation
period specified in the preceding paragraph) of the Product […***…] before the
end of the then current […***…] in relation to the Binding Forecast or the end
of any applicable Minimum Purchase Obligation period specified in the preceding
sentence, ChromaDex shall pay for, and take delivery of, any remaining portion
of such purchase requirements prior to the end of the applicable period.”

 

VI.  Exclusivity and Purchase Requirements

Section 4(a)(ii) is deleted in its entirety and replaced with the following:

 

“(ii)        ChromaDex may, at its sole discretion, and on […***…] prior written
notice, require that […***…] (from […***…]) of […***…] of the Product supplied
by GRACE be performed in […***…]. Such requirement shall not apply to Product
for which GRACE has accepted purchase orders as of the effective date of such
decision. ChromaDex may, at any time and on […***…] prior written notice,
withdraw such requirement. For avoidance of doubt, ChromaDex may not place such
a requirement on any other portion of the manufacturing process for the
Product.”

 

Section 4(a)(iii) is deleted in its entirety.

 

VII. Exhibit B

Exhibit B of the Agreement is deleted in its entirety and replaced by the
attached Exhibit B.

 

Except as amended and supplemented hereby, all of the terms and conditions of
the Agreement and Amendment shall remain and continue in full force and effect
and apply hereto. Capitalized terms not otherwise defined herein shall have the
meaning given in the Agreement. This Second Amendment shall become effective as
of the Effective Date when executed by the parties hereto.

 

  2  

 

IN WITNESS THEREOF, the authorized representatives of the parties have executed
this Second Amendment to the Manufacturing and Supply Agreement effective as of
the Effective Date.

 

W.R. Grace & Co.-Conn.

ChromaDex, Inc.

 

 

 

 

 

 

Signature:

/s/ Sandra Wisniewski

 

Signature:

/s/ Kevin Farr

 

Name:

Sandra Wisniewski

 

Name:

Kevin Farr

 

Title:

President, Materials Technologies

 

Title:

CFO

 

Date:

12/10/2018

 

Date:

11/29/18

 

 

  3  

 

Exhibit B: Purchase Price

 

Tier 1

[…***…]

[…***…]

[…***…]

Tier 2

[…***…]

[…***…]

[…***…]

Tier 3

[…***…]

[…***…]

[…***…]

Tier 4

[…***…]

[…***…]

[…***…]

 

[…***…]

 

  4

 